IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ALFREDO FUENTES,
Plaintiff, : Case No. 3:18cv187
vs. : JUDGE WALTER H. RICE

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

DECISION AND ENTRY REJECTING REPORT AND RECOMMENDATIONS
OF UNITED STATES MAGISTRATE JUDGE (DOC. #14); PLAINTIFF’S
OBJECTIONS TO SAID JUDICIAL FILING (DOC. #15) SUSTAINED:
JUDGMENT TO BE ENTERED IN FAVOR OF PLAINTIFF AND AGAINST
DEFENDANT COMMISSIONER, VACATING DECISION OF DEFENDANT
COMMISSIONER THAT PLAINTIFF WAS NOT DISABLED AND, THEREFORE,
NOT ENTITLED TO BENEFITS UNDER THE SOCIAL SECURITY ACT,
MAKING NO FINDING WHETHER PLAINTIFF IS UNDER SUCH A
DISABILITY AND REMANDING THE CAPTIONED CAUSE TO THE
DEFENDANT COMMISSIONER, PURSUANT TO SENTENCE FOUR OF

42 U.S.C. § 405(g), FOR FURTHER ADMINISTRATIVE PROCEEDINGS SET
FORTH HEREIN; TERMINATION ENTRY

 

Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) to review a decision of the
Defendant Commissioner denying Plaintiff's application for Social Security disability benefits.
On August 27, 2019, the United States Magistrate Judge filed a Report and Recommendations
(Doc. #14), recommending that the Commissioner’s decision that Plaintiff was not disabled and,
therefore, not entitled to benefits under the Social Security Act, be affirmed. Based upon both the

reasoning and citations of authority set forth in the Magistrate Judge’s Report and
Recommendations (Doc. #14), and, to a certain extent, in Plaintiff's Objections to said judicial
filing (Doc. #15), as well as upon a thorough de novo review of this Court's file, including the
Administrative Transcript (Doc. #6), and a thorough review of the applicable law, this Court
rejects the aforesaid Report and Recommendations and, in so doing, vacates the Commissioner’s
decision that Plaintiff was not disabled and, therefore, not entitled to benefits under the Social
Security Act, making no decision as to whether Plaintiff was under such a disability and
remanding the captioned cause to the Defendant Commissioner, pursuant to Sentence Four of 42
U.S.C. § 405(g), for further administrative proceedings set forth herein, concluding that the
Commissioner's decision that Plaintiff was not disabled and, therefore, not entitled to benefits
under the Social Security Act, was not supported by substantial evidence. The Plaintiffs
Objections to said judicial filing (Doc. #15) are sustained.

In reviewing the Commissioner’s decision, the Magistrate Judge’s task is to determine if
that decision is supported by “substantial evidence.” 42 U.S.C. § 405(g). Under 28 U.S.C.
§ 636(b)(1)(C), this Court, upon objections being made to the Magistrate Judge’s Report and
Recommendations, is required to make a de novo review of those recommendations of the report
to which objection is made. This de novo review, in turn, requires this Court to re-examine all the
relevant evidence, previously reviewed by the Magistrate Judge, to determine whether the findings
of the Secretary [now Commissioner] are supported by “substantial evidence.” Lashley v.
Secretary of Health and Human Services, 708 F.2d 1048, 1053 (6" Cir. 1983); Gibson v. Secretary
of Health, Education and Welfare, 678 F.2d 653, 654 (6" Cir. 1982). This Court’s sole function is
to determine whether the record as a whole contains substantial evidence to support the

Commissioner's decision. The Commissioner’s findings must be affirmed if they are supported by
“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971), citing
Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed.2d 126 (1938);
Landsaw v. Secretary of Health and Human Services, 803 F.2d 211, 213 (6" Cir. 1986).
Substantial evidence means such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion. Richardson, supra, at 401. Ellis v. Schweicker, 739 F.2d 245, 248 (6" Cir.
1984). Substantial evidence is more than a scintilla, but only so much as would be required to
prevent a directed verdict (now judgment as a matter of law) against the Commissioner if this case
were being tried to a jury. Foster v. Bowen, 853 F.2d 483, 486 (6" Cir. 1988); NLRB v.
Columbian Enameling and Stamping Company, 306 U.S. 292, 300 (1939). To be substantial, the
evidence “must do more than create a suspicion of the existence of the fact to be established... [I]t
must be enough to justify, if the trial were to a jury, a refusal to direct a verdict when the
conclusion sought to be drawn from it is one of fact for the jury.” LeMaster v. Secretary of Health
and Human Services, 802 F.2d 839, 840 (6" Cir. 1986), quoting NLRB v. Columbian Enameling
and Stamping Company, supra.

In determining whether the Commissioner’s findings are supported by substantial
evidence, the Court must consider the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6™
Cir. 1978); Ellis, supra; Kirk v. Secretary of Health and Human Services, 667 F.2d 524, 536 (6"
Cir. 1984); Houston v. Secretary of Health and Human Services, 736 F.2d 365 (6" Cir. 1984);
Garner v. Heckler, 745 F.2d 383 (6"™ Cir. 1984). However, the Court may not try the case de novo,

resolve conflicts in evidence or decide questions of credibility. Garner, supra. The findings of the

 

Commissioner of Social Security and proceedings on Claimant’s application for social security
disability benefits are not subject to reversal merely because there exists in the record substantial
evidence to support a different conclusion. Buxton v. Halter, Commissioner of Social Security,
246 F.3d 762 (6" Cir. 2001). If the Commissioner’s decision is supported by substantial evidence,
it must be affirmed. even if the Court as a trier of fact would have arrived at a different conclusion.

Elkins v. Secretary of Health and Human Services, 658 F.2d 437, 439 (6" Cir. 1981).

 

In addition to the foregoing, in ruling as aforesaid, this Court makes the following,
non-exclusive, observations:

LL. Plaintiff s treating physicians provided specific functional limitations that were
expressly credited by the Administrative Law Judge, then concluded that those limitations were
accommodating by limiting Plaintiff to low stress work. Unfortunately, there was no explanation
by the Administrative Law Judge explaining how the evidence of record, including those specific
functional limitations she credited led to the conclusion that said limitations were accommodated
by low stress work. This Court feels that it is hamstrung in its ability to follow the reasoning of the
Administrative Law Judge without further explanation from her. In other words, the Court needs
to understand the reasoning of the Defendant Commissioner’s Administrative Law Judge.

2. Because evidence of disability is not overwhelming, and because, while evidence
of disability is strong, there is an unresolved factual issue to determine, remand to the Defendant
Commissioner, pursuant to Sentence Four of 42 U.S.C. § 405(g), for further administrative
proceedings, to wit: how the limitations credited by the Administrative Law Judge were, in fact,
accommodated by limiting Plaintiff to low stress work. Faucher v. Secretary of Health and Human

Services, 17 F.3d 171, 176 (6" Cir. 1994).
WHEREFORE, based upon the aforesaid, this Court rejects the Report and
Recommendations of the United States Magistrate Judge (Doc. #14) in their entirety, having
concluded that the Commissioner’s decision that Plaintiff was not disabled and, therefore, not
entitled to benefits under the Social Security Act, was not supported by substantial evidence.
Plaintiffs Objections to said judicial filing (Doc. #15) are sustained. Judgment will be ordered
entered in favor of Plaintiff and against Defendant Commissioner, vacating the decision of the
Defendant Commissioner that Plaintiff was not disabled and, therefore, not entitled to benefits
under the Social Security Act, making no decision as to whether Plaintiff is, in fact, disabled
within the meaning of the Act and remanding the captioned cause to the Defendant Commissioner,
under Sentence Four of 42 U.S.C. § 405(g), for further Administrative proceedings as set forth

herein.

The captioned cause is hereby ordered terminated upon the docket records of the United

States District Court for the Southern District of Ohio, Western Division, at Dayton.

September 30, 2019 b fier plas)

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT

Copies to:

Counsel of record
